                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

United States of America,

                      Plaintiff,
                                                     MEMORANDUM OPINION
                                                     AND ORDER
       v.                                            Criminal No. 17-298(3) ADM/KMM
                                                     Civil No. 18-3224 ADM

Casey Jemar Davis,

                  Defendant.
______________________________________________________________________________

Benjamin Bejar, Assistant United States Attorney, United States Attorney’s Office, Minneapolis,
MN, on behalf of Plaintiff.

Casey Jemar Davis, pro se.
______________________________________________________________________________

                                     I. INTRODUCTION

       By Order (“Order”) dated April 15,2019 [Docket No. 407] the the undersigned United

States District Judge denied Defendant Casey Jemar Davis’ (“Davis”) Motion Under 28 U.S.C. §

2255 to Vacate, Set Aside, or Correct Sentence [Docket No. 397] (the “2255 Motion”). On May

13, 2019, Davis filed a Motion to Alter or Amend Judgment [Docket No. 409] pursuant to Rule

59(e) of the Federal Rules of Civil Procedure (“Rule 59(e) Motion”). The factual and procedural

background of this matter is set forth in the Court’s previous Order and will not be repeated here.

See Order at 1-4. For the reasons set forth below, Davis’ Rule 59 (e) Motion is denied.

                                       II. DISCUSSION

A. Rule 59(e)

       “Rule 59(e) motions serve the limited function of correcting manifest errors of law or fact

or to present newly discovered evidence.” United States v. Metro St. Louis Sewer Dist., 440
F.3d 930, 933 (8th Cir. 2006) (quotation marks omitted). “Such motions cannot be used to

introduce new evidence, tender new legal theories, or raise arguments which could have been

offered or raised prior to entry of judgment.” Id. (quoting Innovative Home Health Care v. P.T.-

O.T. Assoc. of the Black Hills, 141 F.3d 1284, 1286 (8th Cir. 1998)). Courts have “broad

discretion in determining whether to grant or deny a motion to alter or amend judgment pursuant

to Rule 59(e).” Id. Parties are granted relief under Rule 59(e) only in “extraordinary”

circumstances. United States v. Young, 806 F.2d 805, 806 (8th Cir. 1987). It is also

“well-established that inmates may not bypass the authorization requirement of . . . § 2255 action

by purporting to invoke some other procedure.” United States v. Lambros, 404 F.3d 1034, 1036

(8th Cir. 2005).

B. Davis’ Arguments

       Davis’ primary contention is that the Government cannot prosecute, and this Court lacks

jurisdiction over, a federal offense “committed within the territorial boundaries” of a State.

After reviewing Davis’ brief, the Court concludes that no manifest errors of fact or law appeared

in its Order. The issues raised in Davis’ Rule 59(e) Motion are the same arguments raised in his

2255 Motion. Davis seeks to merely revisit the Court’s previous Order and his arguments have

already been considered and rejected. In addition, since Davis has not received permission from

the Eighth Circuit Court of Appeals to file a successive § 2255 petition, the Motion is

procedurally barred.




                                                 2
                                    III. CONCLUSION

      Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Casey Jemar Davis’ Motion to Alter or Amend Judgment

[Docket No. 409] is DENIED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


                                                   BY THE COURT:



                                                         s/Ann D. Montgomery
                                                   ANN D. MONTGOMERY
                                                   U.S. DISTRICT JUDGE

Dated: June 26, 2019.




                                              3
